Title: Patrick Gibson to Thomas Jefferson, 27 July [1818]
From: Gibson, Patrick
To: Jefferson, Thomas


          
            
              Sir
              27th July
            
            Since writing you of this date I have received the above notice, You will therefore be pleased to fill up the note for $2625.—   I fear this unexpected resolution will occasion much distress, as it will without doubt oblige the State banks to curtail, so as to meet the demand, which this may produce upon them (to the amt of $700.000) and which they are not in a situation to do without it   Respectfully Yours
            
              Patrick Gibson
            
          
          
            the note had better be sent blank as the Bank may curtail more than 12½ pct
          
        